FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  August 23, 2012
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                    TENTH CIRCUIT


 TIMOTHY RAY MURRAY,

          Plaintiff - Appellant,
                                                        No. 12-6147
 v.                                              (D.C. No. 5:12-CV-00542-R)
                                                        (W.D. Okla.)
 THE UNITED STATES OF
 AMERICA; CERTAIN MEMBERS
 OF THE U.S. SENATE; CERTAIN
 MEMBERS OF THE U.S. HOUSE;
 THE GOVERNOR OF THE STATE
 OF OKLAHOMA,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges. **


      Timothy Ray Murray, proceeding pro se, appeals the district court’s order

dismissing his complaint as frivolous. He filed this action seeking damages and

injunctive relief against the United States, several members of the U.S. House and

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
Senate, and the Governor of Oklahoma. He alleges various conspiracies by the

government against himself. This court his jurisdiction pursuant to 28 U.S.C. §

1291, and we affirm.

      Mr. Murray alleges various government conspiracies, including the use of

satellites to damage his reproductive system, the broadcast of his life on radio and

television, and an alleged cover-up about the assassination of John F. Kennedy.

He alleges violations of his rights “under the First, Fourth, Fifth, Sixth, Seventh,

Eighth, Ninth, Tenth and Fourteenth Amendments;” the district court reviewed his

complaint based on 28 U.S.C. §§ 1915(a), 1915(e)(2)(B) and dismissed it as

frivolous. See Murray v. United States, No. CIV-12-542-R, ECF No. 14 (W.D.

Okla. June 6, 2012).

      We review a district court’s dismissal of a complaint for frivolousness for

an abuse of discretion. See Milligan v. Archuleta, 659 F.3d 1294, 1296 (10th Cir.

2011). After reviewing Mr. Murray’s claims, we agree with the district court that

they seem to fall in the delusional category or involve claims that would be barred

by sovereign immunity or the Eleventh Amendment. See Neitzke v. Williams,

490 U.S. 319, 325, 328 (1989).

      AFFIRMED. The motion to proceed in forma pauperis is DENIED.


                                       Entered for the Court

                                       Paul J. Kelly, Jr.
                                       Circuit Judge

                                        -2-